ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
AL Wahej Al Lamea Company                     )      ASBCA No. 59I25
                                              )
Under Contract No. W9IGF5-08-M-7074           )

APPEARANCE FOR THE APPELLANT:                        Mr. Waeel Abdilnabi
                                                      Manager

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     LTC Mark A. Ries, JA
                                                     LTC Peter D. DiPaola, JA
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       On I I January 2014, appellant filed a notice of appeal referencing the captioned
contract. On I3 January 2014, the Board docketed the appeal. By Order dated
2I February 20I4, the Board directed appellant to either show that its representative
meets the requirements of Board Rule 26 or designate a representative meeting those
requirements by 7 March 2014. The Board did not receive a response from appellant
and, on 3 I March 20 I 4, sent an Order directing a response by 8 April 20 I 4. The
3 I March 20 I 4 Order indicated that if appellant did not comply by that date, the Board
may dismiss the appeal without further notice to the parties. No response has been
received by the Board to date.

       Without a representative meeting the requirements of Board Rule 26, the Board is
unable to proceed. The appeal is dismissed.

       Dated: 9 June 2014




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
I concur                                         I concur



~HACKLEFORD
Administrative Judge                             Admini rative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59125, Appeal of AL Wahej
Al Lamea Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2